Citation Nr: 1231214	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  09-33 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1974 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the RO, which declined to reopen the Veteran's claim for service connection for PTSD.

The Veteran testified at a November 2010 hearing that was held at the RO before the undersigned Veterans Law Judge.  A copy of the transcript of those proceedings is associated with the record.

In January 2011, the Board determined that new and material evidence concerning the Veteran's claim for service connection for PTSD had been received by VA, and accordingly, reopened the Veteran's claim.  The service connection claim, however, was remanded for further claims development.  The Board also noted that the evidence appeared to indicate psychiatric diagnoses of anxiety disorder, not otherwise specified (NOS) and moderate, recurrent major depressive disorder.  In view of this evidence, the issue on appeal was expanded and recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that where a veteran seeks service connection for PTSD specifically, but evidence in the record suggests other psychiatric diagnoses, that veteran's claim should be construed broadly to involve a claim of service connection for an acquired psychiatric disorder including PTSD and the other psychiatric diagnoses evident in the record).

The claims development directed in the January 2011 remand has been performed, and this matter now returns to the Board for its de novo consideration.






FINDINGS OF FACT

1.  The most probative evidence diagnoses the Veteran's current psychiatric disability as anxiety disorder, NOS and recurrent major depressive disorder.

2.  The evidence is in relative equipoise as to whether the Veteran's anxiety disorder, NOS and recurrent major depressive disorder are etiologically related to his active duty service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for anxiety disorder, NOS and recurrent major depressive disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition below as to the issue on appeal, the Board finds that no discussion of VCAA compliance is necessary at this time.



II.  Analysis

Through assertions expressed in his original May 2002 service connection claim, October 2008 request to reopen his claim, and hearing testimony, the Veteran has asserted entitlement to service connection for PTSD.  In support of this claim, the Veteran asserts that he has received a current PTSD diagnosis.  He asserts further that this diagnosis is attributable to an in-service stressor which occurred during his service on board the U.S.S. Thomas C. Hart, in which the U.S.S. John F. Kennedy and the U.S.S. Belknap collided.  According to the Veteran, this collision caused the U.S.S. Belknap to catch fire and explode.  He reportedly participated in the rescue of sailors from the U.S.S. Belknap, many of whom were badly burned and injured.

In general, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

In instances where there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  A claim is not denied on its merits unless the preponderance of the evidence is against that claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board has reviewed all the evidence in the Veteran's claims file and electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Based upon its review of the record, the Board notes that although the Veteran claims he suffers from PTSD, the most probative evidence indicates the Veteran does not meet the diagnostic criteria for PTSD; rather, he has been diagnosed with anxiety disorder and major depressive disorder.  For the reasons set forth below, the Board finds that service connection for anxiety disorder and major depressive disorder is warranted.

In conjunction with his claim, the Veteran provided stressors concerning participating in the rescue operations when two ships collided.  It has been verified through official sources that an incident did occur on the evening of November 22, 1975, in which the U.S.S. Belknap and U.S.S. John F. Kennedy collided.  Deck log records for the U.S.S. Thomas C. Hart corroborate that it participated in rescue operations of the U.S.S. Belknap on the evening of the occurrence.  An enlisted performance record in the Veteran's claims file shows that the Veteran did serve on board the U.S.S. Thomas C. Hart on November 22, 1975.  

The Board notes that post-service VA treatment records dated from August 2001 through March 2002 show that the Veteran was hospitalized for psychiatric treatment of childhood PTSD that was attributed to a childhood event in which the Veteran witnessed the aftermath of a gruesome automobile accident.  A May 2002 private psychiatric evaluation report from Dr. M.G.S. expresses a multi-axial diagnosis which includes an Axis I PTSD diagnosis; however, it does not indicate whether the Veteran's PTSD is attributable to his service-related stressor.  In this regard, the Board notes that Dr. M.G.S.'s report reflects, in addition to the Veteran's service-related stressor, several reported social stressors which include traumatic events during the Veteran's childhood.  A separate May 2002 private report from Dr. J.D.F. also reflects a PTSD diagnosis.  

However, VA treatment records dating from 2008 through 2012 primarily reflect diagnoses of depressive disorder.  A July 2008 record reflects complaints of depression.  At that time, the Veteran was diagnosed with depression and rule out PTSD.  Subsequent VA treatment records show that the Veteran received regular psychiatric treatment for diagnosed depressive disorder, NOS.  These records do not reflect a diagnosis of PTSD.

At an August 2010 VA examination, the Veteran reported problems sleeping.  In this regard, he reported that if he falls asleep on his back or rolls over onto his back, he experienced "weird dreams."  When asked to describe his dreams by the examiner, the Veteran reported that in his dreams he was usually on his ship followed by a sequence in which he was in the water and trying to get out of the water.  The Veteran denied having any intrusive memories of the in-service occurrence and stated that he did not want to think about the in-service incident.  He endorsed that when he thinks about the collision, he becomes angry about war and angry that people are continuously being put into danger.  Nonetheless, the Veteran did not report any distress relating to the actual in-service stressor.

Concerning his social functioning, the Veteran related further that he tried to keep his mind busy and remained involved in recreational activities to avoid thoughts related to the collision.  Although he initially reported that he avoided war movies and violent movies, he later stated that he actually watched them frequently.  According to the Veteran, he did not have any really close relationships and reported some numbness of emotions, but attributed these symptoms to the death of his son.  The Veteran reported some hopelessness about his future because he realized that he may never be married and may never have grandchildren.

The Veteran also reported periods of depression, beginning from his late teenaged years and through his period of active duty service.  According to the examiner, administration of the PTSD checklist revealed a score of 46, which was interpreted as being just barely above a genuinely accepted cutoff for a PTSD diagnosis.  The examiner indicated that this score is indicative of mild to moderate levels of symptoms.  A PHQ-9 test was also given which revealed a score of 7, which was interpreted as showing very mild depressive symptoms.

Concerning his pre-service psychosocial history, the Veteran initially described his childhood as "good" and stated that he did "pretty well" in school.  Despite his initial characterization, however, he stated later in the interview that his father struck him regularly and that by age 17 he and his father regularly had physical altercations.  He also reported an incident when he was 15 years old in which he heard a loud crash outside of his apartment.  The Veteran stated that he went outside to check the noise and observed that a car had struck a bus.  He recalled that he went to check on the driver's condition and saw that the driver's head was nearly severed.  The Veteran acknowledged that this experience was "pretty dramatic" and that other than bragging about witnessing the event to friends, he generally tried not to talk about this event.

In describing his active duty service, the Veteran reported a long history of disciplinary actions that were taken against him, including numerous captain's masts and a court-martial.  The Veteran was placed in the brig for six months of hard labor, apparently after taking unauthorized leave.  He was ultimately given a General Discharge under Honorable Conditions.

Concerning his post-service experiences, the Veteran reported that he worked as a part-time orderly and escort at a veterans home since 2005.  Prior to taking this part-time position, he stated that he had not worked since 1995 and was homeless from 1995 through 2000.  Prior to 1995, the Veteran reportedly held a series of part-time jobs in the early 1990's.  He stated that he had one child who died in 1984 as a result of a medical misdiagnosis.  He related that after the death of his child, from 1984 to 1987, the Veteran abused illicit substances, was hospitalized on multiple occasions, and arrested on one occasion.  He recalled that this period of his life was characterized by tremendous anger and sadness and stated that he attempted suicide shortly after his child's death by attempting to overdose on drugs and walking into traffic.

The Veteran reported that he is currently close to his two sisters.  Recreationally, he stated that he had been actively playing softball before injuring his collarbone last year.  He continued to enjoy activities such as collecting baseball cards and comic books, building models, and using his computer with a focus on mechanical applications and computer-aided design.  According to the Veteran, he had obtained a college certificate in computer-aided design and was still taking classes.  He stated that he had accumulated over 60 college credits and was considering the pursuit of an Associate's Degree or a degree in substance abuse counseling.  He reported that he watched television heavily.  Considering his legal status, he endorsed numerous arrests for disorderly conduct, assaults, and fighting, all of which reportedly while he was intoxicated.

The Veteran described that he continued to be affected by his experience in the aftermath of the collision of the U.S.S. Belknap and the U.S.S. Kennedy.  According to the Veteran, he witnessed the ship on fire approximately 500 yards away and reported that "it was just exploding."  The Veteran recalled that he observed sailors jumping from the burning ship and thought "that's the same kind of ship I'm in.  That could be us."  The Veteran also reported that he felt a desire to help and rescue the sailors in the water and that he went to the back of his ship, where he was ordered to assist in rescuing sailors in the water.  According to the Veteran, he observed sailors who had bones sticking out of their bodies, with open wounds, and severe burn injuries.  Nonetheless, the Veteran did not endorse fear as the dominant emotion during this event.  Although he stated that he felt some helplessness in the sense that he felt that he was not able to do much to help sailors, he reported that his focus was on rescuing people and that he just wanted to help.

Following review of the claims file and examination of the Veteran, the examiner provided a multi-axial diagnosis which included Axis I diagnoses of anxiety disorder, NOS and recurrent major depressive disorder.  In a detailed and thorough rationale which included application of the criteria for PTSD under the Diagnostic and Statistical Manual of Mental Disorders, 4th ed. (DSM-IV), the examiner determined that the Veteran did not meet the diagnostic criteria for PTSD.  The examiner explained in detail that the Veteran did not demonstrate any symptoms of re-experiencing his in-service stressor (Criteria B), and did not sufficiently suggest trauma-related avoidance behavior (Criteria C). 

However, the examiner did diagnose anxiety disorder, NOS and recurrent major depressive disorder as the cause of the Veteran's symptoms.  The examiner opined in that it is at least as likely as not that his anxiety disorder and some of his depressive symptoms stem from his experiences during service.  The examiner also opined that it is equally likely that the Veteran's symptoms come from various reported childhood traumatic events as well as the death of his 16 month old son in the mid-1980s.  In this regard, the examiner added that, "there is no compelling evidence that would indicate that there is a greater likelihood that [the anxiety disorder and major depressive disorder] stem from [the Veteran's] time in the military."

The Board notes that the evidence need not show that there is a greater likelihood that the service events caused the Veteran's anxiety and depressive disorder than pre- and post-service events.  Here, the VA examiner opined that it is equally likely that the events in military service caused his anxiety and depressive disorders as it is that pre- and post-service events caused the disorders.  This opinion is not contradicted by any other evidence in the record, and thus, the Board assigns it full probative weight.  

In summary, the Board finds that the weight of the evidence is in relative balance as to whether the Veteran's anxiety disorder, NOS and major depressive disorder are etiologically related to the Veteran's active duty service.  Accordingly, after resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran is entitled to service connection for anxiety disorder and major depressive disorder.  




ORDER

Entitlement to service connection for anxiety disorder, NOS and recurrent major depressive disorder is granted.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


